Exhibit No. 10.31

 

Armstrong World Industries, Inc.’s Nonqualified Deferred Compensation Plan

 

Effective January 1, 2005, Armstrong closed its defined benefit pension plan,
the Retirement Income Plan, to newly hired salaried employees. These new hires
will participate in a 401(k) plan with an enhanced company match. Existing
salaried employees will be given a choice to continue their participation in the
pension plan or elect to participate in the 401(k) plan with the enhanced
company match starting July 1, 2005. In order to provide a competitive
retirement benefit to those salaried employees who do not participate in the
pension plan and who are subject to the annual limit on before-tax contributions
to the 401(k) plan, Armstrong’s Management Development and Compensation
Committee has authorized the establishment of an unfunded, nonqualified deferred
compensation plan. This plan will allow higher paid participants in the 401(k)
plan with the enhanced company match to defer receipt of up to 8% of their
eligible compensation above a specified pay level ($175,000 for 2005) and
receive credit for the corresponding company matching contribution. With respect
to these participants, the plan will also provide credit for the company match
related to Armstrong contributions to the Bonus Replacement Retirement Plan to
the extent the participant made a bonus deferral election.

 

The plan will provide for retirement supplement credits for designated employees
as authorized by the Retirement Committee of Armstrong World Industries. This
provision may be used for mid-career executive hires in order to provide a
competitive retirement benefit.

 

The plan document will be adopted at a later date.